Order entered September 26, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00691-CV

                                ROBERT RAMIREZ, Appellant

                                              V.

    MARTIN SALAMANCA, DEADHEAD PROPANE GAS, INC., ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-10069

                                          ORDER
       We GRANT appellant’s September 15, 2014 motion to withdraw and substitute counsel.

We DIRECT the Clerk of the Court to remove Raul H. Loya as counsel for appellant and to

substitute Souran Ashjari in his place.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE